Citation Nr: 0841793	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease (DJD) and degenerative 
disc disease (DDD) of the lumbar spine.

2.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in Columbia, South Carolina in October 
2007.  The case was thereafter remanded in January 2008.

By way of an August 2008 rating decision, the RO increased 
the veteran's service-connected DJD and DDD of the lumbar 
spine to 20 percent disabling, effective from the date 
service connection was awarded--November 22, 2004.

The Board notes that the veteran was initially diagnosed with 
degenerative joint disease in March 2005, but at a May 2008 
VA examination, the examiner made a primary diagnosis of 
degenerative disc disease.  In fact, from the beginning, the 
RO has rated the veteran under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, which is the code pertaining to intervertebral 
disc syndrome, and which relates primarily to a diagnosis of 
degenerative disc disease rather than Diagnostic Code 5242, 
which pertains to degenerative arthritis of the spine, (i.e., 
degenerative joint disease).  Because of the RO's actions, 
the Board has characterizing the issue to include 
degenerative disc disease.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, November 22, 2004), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.


FINDINGS OF FACT

1.  The veteran's DJD and DDD have been manifested by 
disability tantamount to limitation of forward flexion of the 
thoracolumbar spine to no worse than 70 degrees; ankylosis 
has not been shown, and there is no evidence indicating 
incapacitating episodes prescribed by a physician.

2.  The veteran's disabilities do not permanently prevent him 
from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for DJD and DDD of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a permanent and total disability rating 
for purposes of nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.3, 3.102, 3.342, 4.17 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004, January 2006, March 2006, February 2008, and June 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to non-service connected pension 
benefits, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC), and a supplemental statement of 
the case (SSOC), reporting the results of its review of the 
issues and the text of the relevant portions of the VA 
regulations.  The veteran was also apprised of the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected DJD and DDD of the lumbar spine would 
appear to fall squarely within the fact pattern above.  Thus, 
no additional VCAA notice was required with respect to this 
issue on appeal.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II. Law and Analysis

DJD and DDD of the lumbar spine

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 20 
percent at any point since the initial award of service 
connection.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as will be discussed below, in the VA 
examinations provided in March and April 2005, and May 2008, 
the effects of pain on use, functional loss, and excess 
fatigability were taken into account in assessing the range 
of motion of the veteran's thoracolumbar spine.

The General Rating Formula for Diseases and Injuries of the 
Spine is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Under the General Rating Formula, a 20 
percent evaluation is for application with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
for application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Diagnostic code 5243 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.

Note (1) appended to Diagnostic Code 5243, states:  for 
purposes of evaluations under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.

In this case, in order to obtain a higher (40 percent) rating 
under the general rating formula, forward flexion must be 30 
degrees or less, or the medical evidence must show favorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
the medical evidence demonstrates forward flexion at its 
worst, to 70 degrees.  See May 2008 VA examination.  The 
April 2005 VA examination showed forward flexion to 80 
degrees without pain and 90 degrees with pain, with the 
examiner noting that the range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  Further, the medical evidence of 
record does not demonstrate favorable ankylosis of the entire 
thoracolumbar spine.  (See April 2005 and May 2008 VA spine 
examinations neither of which mention evidence of ankylosis).  
Regarding incapacitating episodes, at his May 2008 VA 
examination, the veteran stated that he had flare-ups about 
every two to three months, which could last up to two to 
three months, but he denied incapacitating episodes.  
Further, the objective medical evidence contains no 
indication of incapacitating episodes, which are episodes 
that require bed rest prescribed by a physician.  38 C.F.R. 
§ 4.71a.

In summary, the Board finds that a higher initial evaluation 
is not warranted based on either the general rating formula 
or under the formula for rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Further, although the general rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code, in this 
case, the Board finds that there is no evidence of objective 
neurological abnormalities.  Specifically, at the April 2005 
VA examination, the examiner noted that the veteran's motor 
strength was 5/5 bilaterally, noted no sensory deficits, and 
stated that the veteran's deep tendon reflexes were 2+ 
bilaterally.  At a May 2005 VA general medical examination, 
the examiner again noted that the veteran had no neurological 
impairment, noting that his cranial nerves II-XII were 
grossly intact, and motor strength was 5/5 in the upper and 
lower extremities.  The examiner also noted that sensory 
strength was 100 percent at the thigh, from upper to lower 
extremity on the right and left, deep tendon reflexes were 2+ 
on the upper and lower extremities, and the veteran's gait 
was normal.  Further, at a March 2007 private examination by 
R.G., M.D., the veteran denied any current numbness or 
sensory loss in the lower extremities, and Dr. G. noted that 
a sensory/motor examination L2 through S1 was normal.  An 
April 2007 examination by Dr. G. again noted normal 
neurologic functioning.  Lastly, the May 2008 VA examiner 
found that the veteran's neurologic functioning was intact, 
noting that his cranial nerves, motor function, sensory 
function, and deep tendon reflexes were intact and 
appropriate.  Based on the medical evidence just discussed, 
the Board finds that the veteran is not entitled to a 
separate compensable rating because there is no evidence of 
any associated objective neurologic abnormalities.

Lastly, although the veteran has described his DJD and DDD of 
the lumbar spine as being so severe that he deserves a higher 
rating, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The current evidence of record 
does not demonstrate that the veteran's DJD and DDD of the 
lumbar spine have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his DJD and DDD of the lumbar 
spine adversely affect employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

Non-service connected pension benefits

Subject to income limitations, improved pension is payable to 
veterans of a period or period of wars because of nonservice-
connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.3(a)(3) (2008).  
Here, according to the veteran's DD Form 214, which shows 
that he served on active duty from August 1968 to December 
1970, the veteran has the requisite 90 days or more of 
wartime service.  See 38 U.S.C.A. § 1521(j)(1); 38 C.F.R. 
§ 3.3(a)(3)(i).  Because the veteran is not of age 65 or 
older, it must be shown that he is permanently and totally 
disabled from nonservice-connected disability not due to his 
own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1513(a), 
1521(a) (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.3(a)(3)(vi), 3.342 (2008).

Here, the Board finds that the veteran is not permanently and 
totally disabled due to his disabilities, and therefore, the 
Board does not find that the veteran is entitled to non-
service connected pension benefits.  The veteran's only 
disabilities which have been noted by the medical evidence of 
record include his service-connected DJD and DDD of the 
lumbar spine, his non-service connected hypertension, and 
outpatient treatment records dated from April 2006 through 
May 2008 also note severe headaches, hyperlipidemia, and 
renal calculus; however, none of these disabilities render 
him unemployable.  Specifically, the May 2008 VA examiner 
opined that although the veteran did have significant lumbar 
spine disease which affected how much work he was able to 
accomplish on a yearly basis, it did not render him 
unemployable.  The examiner also noted that the veteran did 
not have any other disabilities, which combined would make 
him permanently and totally disabled for pension purposes, 
stating that although the veteran had hypertension, he was 
not symptomatic from it, and also noted that he had 
significant substance abuse but had been sober since 1998, 
and denied being treated for any other psychiatric disorder.  
Further, the March 2005 VA examiner specifically noted no 
complaints or disabilities which affected the veteran's 
employability, stating that he had no hearing or visual 
complaints, and noted that although the veteran complained of 
forgetfulness, this did not affect his employability.  The 
2005 examiner diagnosed the veteran with hypertension, but 
noted that it was in good control.

Regarding his employment history, at the May 2008 VA 
examination, the veteran noted that he was currently working 
in fleet sales at a local car dealership, and had been able 
to sustain this job and work in car sales for the last three 
years.  Both the veteran and his employer noted that his 
lower back pain had interfered with his work because he was 
unable to stand for long periods, and his employer stated 
that he transferred the veteran out of the retail sales 
department to the fleet sales department due to his service-
connected back disability, which caused him severe pain.  See 
letters from employer dated in July 2008.  Neither the 
veteran nor his employer mentioned any other disability which 
affected his employment beyond his service-connected back 
disability.  In summary, the medical evidence does not show 
that the veteran is permanently and totally disabled, and as 
such, the Board finds that entitlement to non-service 
connected pension benefits is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation in excess of 20 percent for DJD and DDD 
of the lumbar spine is denied.

A permanent and total disability rating for pension purposes 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


